     Case 2:19-cv-00969-GMN-BNW Document 10 Filed 08/07/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                     ***
 6    AMBER A. FOSTER,                                   Case No. 2:19-cv-00969-GMN-BNW
 7                                       Plaintiff,      ORDER EXTENDING STAY
 8                   v.
 9
      STATE OF NEVADA, et al.,
10                                   Defendants.
11

12          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

13   on May 28, 2020 (ECF 8). The case was stayed for ninety (90) days to August 26, 2020, to allow

14   the Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the

15   mediation session with a court-appointed mediator will not be held before the stay expires. The

16   Court now extends the stay until two days after the scheduled IEM. The status report is also due

17   on that date. During this stay period and until the Court lifts the stay, no other pleadings or

18   papers may be filed in this case, and the parties may not engage in any discovery, nor are the

19   parties required to respond to any paper filed in violation of the stay unless specifically ordered

20   by the Court to do so.

21          For the foregoing reasons, it is ordered that the stay is extended until two days after the

22   IEM. The Office of the Attorney General will file the report form regarding the results of the stay

23   by that date.

24          IT IS SO ORDERED.

25          DATED: August            6      , 2020.

26
27
                                                      UNITED STATES MAGISTRATE JUDGE
28
